Citation Nr: 1213905	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to a disability rating in excess of 50 percent disabling for service connected post traumatic stress disorder (PTSD) prior to January 2011 and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.  Award of the Combat Infantry Badge and service in Vietnam are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the Veteran's claim for service connection and a disability in excess of the currently assigned 50 percent disability rating for the Veteran's service-connected PTSD.  The Veteran disagreed and perfected an appeal.  

In April 2004, the Veteran and his representative presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In December 2010, the Board remanded the Veteran's claim for additional development.  While the claim was in remand status, the Veteran was assigned a 70 percent rating for his PTSD effective from January 2012.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.   



FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's currently diagnosed hepatitis C is due to intravenous drug use not related to service.

2.  Prior to January 2010, the Veteran's PTSD resulted in, some social isolation, and a depressed mood, but without illogical speech or thought patterns, impaired impulse control, or spatial disorientation.  

3.  From January 2010, the Veteran's PTSD does not show gross impairment in his thought process or communication, a persistent danger of harm to himself or others, or an inability to perform the activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2011).  

2.  The criteria for entitlement to a disability rating in excess of 50 percent prior to January 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for entitlement to a disability rating in excess of 70 percent after January 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1). 

In this case, the Veteran was informed in a November 2005 letter what was necessary to substantiate his claims.  The notice also informed the Veteran of the steps VA would take to obtain evidence in support of the Veteran's claim, including obtaining VA and other Federal records, state and local records, private medical records and employment records.  In addition, the Veteran was informed in March 2006 and April 2009 letters of how VA determines a disability rating and an effective date.  Finally, the Veteran was informed that a medical examination would be provided if one were necessary to develop his claim.  The Board finds that VA satisfied its duty to inform the Veteran. 

With regard to the duty to assist, the Board observes that VA has obtained the Veteran's VA treatment records, service treatment records and other federal records that pertain to his claim.  In addition, the Veteran was afforded VA medical examinations.  As is more thoroughly explained below, the Board finds that the examination report is sufficient to render a decision in this case.  The Board observes that the Veteran has indicated that he had no further evidence that would substantiate his claim.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  For those reasons, the Board finds that VA has satisfied its duty to assist the Veteran. 

The Board also notes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011).  As noted in the Introduction, the Veteran and his representative presented testimony in support of the Veteran's claim at an April 2010 hearing before the undersigned VLJ.  

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service.  

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  

Service treatment records are absent of any findings of hepatitis C.   Service personnel records reflect that the Veteran did serve in the Republic of Vietnam.   

VA outpatient treatment reports from 1977 have been reviewed.  The Veteran was treated in June 1977 stating that he wanted to enter a drug program.  It was noted that he reported a history of first "chipping" heroin in 1970 and snorting cocaine in 1970.   In June 1979 he reported a history of using heroin and speed in 1970 and that he used cocaine in 1977.  

In a May 2006 questionnaire, the Veteran stated that he used intravenous drugs and intranasal cocaine while stationed in Vietnam.  He also reported having tattoos or body piercing while in Vietnam.  

The Veteran was examined by VA in August 2006.  The claims file was reviewed.  He reported a past medical history of Hepatitis C.  The Veteran stated that he had never had any surgery, never had any tattoos and never had a blood transfusion.  It was noted that the only risk factor was his intravenous drug use while in Vietnam.  Blood tests were positive for the Hepatitis C antibody and the diagnosis was chronic Hepatitis C not related to duodenal disease or GERD.   

The Veteran was examined in January 2011.  The claims file was reviewed.  The examiner diagnosed chronic Hepatitis C with elevated transaminase and a decreased liver function.  The examiner stated that it was not at least as likely as not that the disorder was due to service.  It was stated that the Veteran reported that he used intravenous drugs after leaving service and that this is the more likely cause of his hepatitis since intravenous drug use is one of the most common risk factors for Hepatitis C.  

The Board notes that service treatment reports are absent of any complaints or findings related to hepatitis C or the liver during active service.  Thus, the evidence does not demonstrate that the Veteran's hepatitis C had its onset during his active service.  the Board notes that the January 2011 VA examiner's opinion was predicated upon a review of the claims file, including the service records and VA medical records, the Veteran's reported history and risk factors, a physical examination of the Veteran, and testing results.  The examiner also provided a full rationale to support his finding and conclusion after noting relevant findings from the Veteran's service treatment reports and VA medical records and listing his past risk factors.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion great weight.   

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a Veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements throughout the record that his current Hepatitis C is related to his active service, as his risk factor was intravenous drug use and piercings or tattoos.   However, the Board finds that all of these statements are medical determinations of etiology which he is not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined.  This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements or opinions.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, as documented above, the Veteran has given inconsistent statements regarding the risk factors.  As such, the Board affords the Veteran's statements regarding the onset or etiology of his current hepatitis C no probative value.  

The post-service medical evidence of record demonstrates that there is no evidence of hepatitis C in the medical record until 2006, approximately 35 years after the Veteran's separation from active service.  Additionally, the probative medical opinion in the file shows that the Veteran's Hepatitis C is most likely due to his intravenous drug use.  As well, service connection for disability that is due to a Veteran's willful abuse of alcohol and drugs is precluded.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n), 3.301.  Hence, service connection for the disability on this basis is precluded by law.  

The January 2011 examiner offered an opinion with rationale and the finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's Hepatitis C to active duty, despite his contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's disorder and active duty service.  In fact, as noted, a VA examiner has stated that there is no relationship between the disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.  The January 2011 VA examiner's opinion, does not demonstrate any nexus between the Veteran's currently diagnosed hepatitis C and his active service - other than on a basis that is precluded by law.  Accordingly, service connection for hepatitis C is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF score of 41-50 reveals serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.

In the present case, the Veteran's claims file includes medical treatment records spanning a period of many years.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA outpatient treatment records from 2003 to 2009 have been reviewed.  They show continuing treatment for PTSD with complaints of irritability, anger and sleep problems.  In April 2008, the endorsed passive suicidal ideation.  In May 2005 he reported that he was angry with his stepfather and that he had homicidal ideations.  GAF scores ranged from 42 to 45.  

The veteran was also examined by VA during the course of this appeal.  The Veteran was examined by VA in February 2005.  The claims file was reviewed.  He complained of being angry, depressed and anxious.  He was noted to be anxious angry and irritable.  He denied delusions or hallucinations or psychosis.  His affect was depressed and his mood was anxious.  He answered questions appropriately.  He had a good level of intelligence.  Insight was very limited and judgment was intact.  His memory was decreased to recent and immediate memory areas.  PTSD was diagnosed.  The examiner stated that the Veteran was working but had major other dysfunction and stressor such as social relationship.  It was stated that he is single and isolated.  And that he is unable to connect with other people.  The GAF was 44 and the examiner noted that this was reflecting the Veteran's inability to connect and socialize with people causing him to be totally isolated outside of his work.  

The Veteran was examined by VA in August 2006.  He complained of nightmares, dreams and flashbacks.  On examination, he was casually dressed, pleasant and cooperative.  He answered questions appropriately.  His affect was depressed and his mood was anxious.  He denied homicidal, suicidal or psychotic thought disorder.  His judgment was intact and insight limited.  His fund of knowledge was average and he had good cognitive functions.  He reported that he lost a few hours from work.  There was no impairment of thought processes social functioning or post military stressors and normal activities of daily living.  The diagnosis was. PTSD.  

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  The Veteran complained of sleep problems, flashbacks and nightmares.  He reported having mood swings and depression.  It was noted that he was not married, lived alone and had two children.  It was stated that he was socially isolated.  On examination he was alert and oriented to time, person and place.  His affect was depressed and his mood was depressed.  He had no suicidal or homicidal ideation.  There was no psychosis, no delusions, and no hallucinations.  He was well oriented to time, person and place.  His fund of knowledge was average and his memory was decreased.  His insight was limited and his judgment was intact.  PTSD was diagnosed.  The examiner stated that the GAF was 47 reflecting significant impact on employability.  It was opined that the Veteran was unable to maintain and follow gainful employment due to PTSD and the symptoms of vigilance, hyperstartledness and anger issues with an inability to concentrate.  

The Veteran was granted a total disability rating based on unemployability due to service connected disability by the RO in October 2011.  He was also granted a 70 percent rating for PTSD in October 2011.  

Prior to January 2011

Considering next entitlement to a disability rating in excess of 50 percent prior to January 2011, the Board finds, after considering the totality of the record, the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD during this period.  The evidence of record, including various VA examination reports and outpatient treatment records beginning in 2003, does not indicate a higher rating of 70 percent or beyond is warranted for this disability.  According to these examination reports, while the Veteran has reported heightened anger and irritability, he denied both homicidal and suicidal plans, though he did admit to homicidal ideation once and suicidal ideation once in outpatient treatment.  He has no obsessional rituals which interfere with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with others in a clear, logical, and coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his PTSD.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence.  VA examination reports indicate he had been fully alert and oriented at all times of record, though he has reported social isolation.  The Board is cognizant that on initial psychiatric intake in August 2002, the Veteran was assigned a GAF score of 44, indicative of severe impairment.  However, this is only one factor to consider in the overall psychiatric picture.  Overall, the Board finds the evidence to be against the award of a disability rating in excess of 50 percent for the period prior to January 2010.  

From January 2011

Based on the evidence of record, the Board finds that the evidence does not support an increased rating greater than 70 percent for the Veteran's PTSD on and after January 2011.  The Veteran reported symptoms including anger, social isolation, sleep disturbance, intrusive recollections and memories, nightmares, flashbacks, and detachment or estrangement from others.  He also endorsed irritability with outbursts of anger, hypervigilance, and exaggerated startle response.

The evidence shows that the Veteran's PTSD does not meet the criteria for the next higher disability rating of 100 percent on and after January 2010 under the pertinent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In that regard, there is no evidence of grossly inappropriate behavior or disorientation to time or place.  The Veteran's thought process, thought content, and speech were normal.  Thus, the evidence does not reflect gross impairment in thought processes or communication.  In addition, he denied delusions and hallucinations; therefore, there is no evidence of persistent delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation.  The evidence does not show intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  Also there is no evidence that he had memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Veteran's symptoms on and after January 2010 do not meet the criteria for a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, social isolation, nightmares, flashbacks, irritability, hypervigilance, and exaggerated startle response.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 100 percent evaluation, as they do not result in total occupational and social impairment.  Mauerhan, 16 Vet. App. 436.


Extra Schedular

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required any hospitalizations for his PTSD, nor does it indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for his service-connected are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has been awarded a TDIU and thus that issue is moot.  



ORDER

Service connection for Hepatitis C is denied. 

Entitlement to a disability rating in excess of 50 percent disabling for service connected post traumatic stress disorder (PTSD) prior to January 2011 and in excess of 70 percent thereafter is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


